DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, Claims 1-5 filed on 12/15/2020 are currently pending and are under examination.

Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet (Bonnet, P. et al. International Publication number WO2014/147311A1; cited in IDS 12/15/2020).
	Regarding Claims 1-2, Bonnet teaches a composition comprising 1234yf, 1234ze(E), 1243zf and 1233zd(E) (third table on page 30). Bonnet is silent about 1233zd(E) being the organic extracting agent, having the claimed separation factor S1,2 (Claim 1) and absorption capacity C2,S (Claim 2) However, the instant specification provides definitions of the organic extracting agent with the claimed separation factor S1,2 and absorption capacity C2,S and one of the definitions is that it can be a halohydrocarbon (page 3, lines 25-26). The instant specification further describes that the term “halohydrocarbon” refers to compound of formula RaX and that Ra can be C2-C20 alkenyl group and X can be fluorine or chlorine (page 10, lines 15-16). The compound 1233zd(E) of Bonnet is trans-1-chloro-3,3,3-trifluoropropene having C3 alkenyl group and with Cl and F substituents and thus it falls under the halohydrocarbon extracting agent RaX of the instant specification (compound of formula RaX). Accordingly, 1233zd(E) of Bonnet is necessarily an extracting agent having separation factor S1,2 and absorption capacity C2,S as instantly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaki (Chaki, T. et al. Patent application publication number US2013/0105296A1; cited in IDS 12/15/2020).
	Regarding Claims 1 and 2, Chaki exemplifies a mixture comprising 1234yf, HF and extracting agents such as methanol, diisopropyl ether or acetone. Chaki fails to exemplify that the mixture also comprises 1234ze-E and 1243zf as instantly claimed. However, Chaki teaches in a non-exemplified embodiment ([0047]) that the mixture can also comprise 1234ze-E,Z and 1243zf. Chaki further teaches in the non-exemplified embodiment that extracting agents such as alcohols, ethers, fluoridation alcohols, ketones, esters, polyols and ethylene glycols have been used in the extraction process ([0019]-[0027]. The instant specification provides the same definition for the claimed extracting agents as that of Chaki (pages 9-11) and thus the extracting agents of Chaki would necessarily have the same separation factor S1,2 and absorption capacity C2,s as instantly claimed. Hence, using the non-exemplified embodiment in the exemplified embodiment, a skilled artisan would have a reasonable expectation of success in arriving at the instantly claimed composition that comprises 1234yf, 1234ze-E and 1243zf and extracting agents.
	Regarding Claims 4-5, some of the claimed organic extracting agents either fall under the definition of or are obvious variants of the generic formulas of the extracting agents of Chaki or are the same as exemplified extracting agents of Chaki (see below claimed extracting agents and paragraphs from Chaki):
propanone ([0052]), methyl acetate ([0028]), ethyl acetate ([0028]), butanone [0052]), 1,2-dimethoxyethane ([0027]), isopropyl acetate ([0025]), ethyl propionate ([0025]), dioxane ([0028]), 3-pentanone ([0052]), 2-pentanone ([0052]), 1,3-dioxane ([0028]), 3,3,-dimethyl-3-butanone 

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a composition comprising 2,3,3,3-tetrafluoropropene (1234yf), 3,3,3-trifluoropropene (1243zf), trans-1,3,3,3-tetrafluoro-1-propene (1234ze-E) and an organic extracting agent having a factor S1,2 as instantly claimed because Chaki teaches a composition comprising 1234yf, HF and organic extracting agents that can also further comprise 1234ze-E,Z and 1243zf. 

Allowable Subject Matter
	The subject matter of Claim 3 is free of prior art. The closest prior art references are set forth above. However, the references fail to teach or suggest that the composition further comprises at least one of the 30compounds chosen from the group consisting of chloromethane (40), 1,1-difluoroethane (152a), chloropentafluoroethane (115), 1,1,1,2-tetrafluoroethane (134a) and trans-1,2,3,3,3- pentafluoropropene (1225ye-E). Hence, the references neither anticipate nor reasonably make obvious the composition of Claim 3.

Conclusion
	Claims 1-2 and 4-5 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622